Latimer, Judge
(dissenting);
I dissent.
The interested reader will find my views on this subject set forth in my dissenting opinion in United States v Rinehart, 8 USCMA 402, 24 CMR 212. Since they have been rejected, however, by my associates, there is no utility in re-arguing them here. I do believe it worthwhile, though, to invite attention briefly to other matters.
It is of interest to note that my brothers acknowledge that “The question before us is whether the accused was prejudiced by use of the Manual for Courts-Martial by the president of the court in the course of the trial.” I suggest, if that is the question, that the results reached are erroneous, for the majority opinion itself confutes even the most remote suspicion of prejudice to this accused. Here there was no indiscriminate rummaging through a legal treatise and there was no reading of any subject matter which would touch on any issue; rather, the president of the court merely referred to the procedural guide, which he needs to assist him and to the contents of which no hint of impropriety attaches. Defense counsel saw no vice in the procedure, for it was announced in open court on several occasions and he made no objection thereto. Hence it is apparent my associates reverse accused’s conviction wholly without regard to any impact of the asserted error upon the fairness of his trial, but solely to punish a Service for a possible deviation from Rinehart. *331In this connection I point out that that case was decided well over two years ago. I suggest that the rule — notwithstanding my personal disagreement therewith — has become established, and wonder whether, in view of the infrequency with which case records indicate any use of the Manual by court members, it is not time to consider adopting the same approach as was announced in an analogous situation in United States v Allbee, 5 USCMA 448, 18 CMR 72.
While it may involve some element of risk to follow my recommendations, it is not inappropriate to suggest that the Services can obviate recurrence of this problem by a simple expedient. It should be easy to provide the presidents of courts-martial with copies of such portions of the guide for trial procedure set forth in appendix 8a, Manual for Courts-Martial, United States, 1951, as are necessary for their use in open court in administering oaths and otherwise properly performing their duties. Those extracts should be marked and attached to the record as an appellate exhibit, and in that fashion no question will arise as to whether the court-martial has had access to forbidden materials.